Citation Nr: 0827170	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
condition.

2.	Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  The rating decision confirmed and 
continued the denial of the veteran's claim for entitlement 
to service connection on the basis that no new and material 
evidence was submitted.

In May 2008, the veteran was afforded a hearing before a 
Veterans Law Judge at the Pittsburgh RO.  A transcript of 
that hearing has been associated with the veteran's file.  
Therefore, the Board will proceed with adjudication of his 
claim.


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied entitlement 
to service connection for aggravation of a back condition.  
The veteran did not file a timely appeal with respect to this 
issue.

2.  Evidence received since the July 1971 rating decision 
raises a reasonable possibility of substantiating the claim.  

3.  A back condition was shown on entry to service and was 
aggravated by service.




CONCLUSIONS OF LAW

1.  The July 1971 rating decision which denied entitlement to 
service connection for aggravation of a back condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  Evidence received since the July 1971 decision is new and 
material and the claim of entitlement to service connection 
for aggravation of a back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A back condition was aggravated by the veteran's active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.  


I.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for 
aggravation of a back condition.

Analysis

A July 1971 rating decision denied service connection for the 
veteran's back condition on the basis that the evidence of 
record did not show that it had been aggravated in service.  
The RO essentially found that an in-service injury was not 
shown.  The veteran did not appeal this decision within a 
year and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for aggravation of a back injury.  38 U.S.C.A. §  5108.

The veteran filed an application to reopen the claim for 
entitlement to service connection for PTSD in February 2006.  
In a January 2007 rating decision, the RO declined to reopen 
the veteran's claim on the basis that no new and material 
evidence had been submitted.  

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the July 1971 decision includes: 
numerous treatment records for the veteran's back condition; 
records of hospitalizations; statements from the veteran 
particularly describing the in-service events that he states 
are responsible for aggravation of his condition; lay 
statements from friends and a personal trainer indicating 
that the veteran's condition worsened as a result of service; 
an April 2008 note from one of the veteran's private 
physicians stating that he reviewed the veteran's service 
medical records and opining that the condition was aggravated 
in service; and a May 2008 hearing transcript.  

The 2008 private physician's opinion, the supportive lay 
statements, and the veteran's statements and hearing 
testimony, pertain to the previously un-established element 
of an in-service injury and raise a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a back condition is reopened.


II.	Entitlement to service connection for a back 
condition.

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.

Factual background

The veteran's selective service registration reflects a 1-Y 
draft category.  Upon notification of draft, the veteran 
submitted medical records, documenting a pre-existing back 
condition and a related December 1967 spinal surgery.  A July 
1968 pre-induction examination report notes that the veteran 
had spine problems prior to his entry into service.  

In August 1968, the veteran's private physician responded to 
an Armed Forces request for documentation of his back 
condition.  The veteran's physician verified the date of the 
spinal surgery, indicated that the veteran received the 
surgery for back pain radiating down his left leg that 
manifested in September 1967, and stated that he had made 
fair progress since the surgery and had a fair prognosis.  
The veteran was notified in August 1968 that his condition 
was not sufficient to render him medically unacceptable for 
the draft.  

The veteran had active service from September to November 
1968.  The service medical records indicate that the veteran 
presented multiple times, with increasing frequency, during 
October and November 1968 for back pain, radiating down his 
left leg.  A service treatment note from October 2, 1968 
stated that his condition was exacerbated by sitting, 
bending, and lifting.  On November 4, 1968 the veteran 
received a separation examination and was diagnosed with a 
probable herniated nucleus pulposes.  The veteran's induction 
was voided and he was honorably discharged from service.

Private medical treatment records indicate that the veteran 
received regular (approximately once per week) treatment for 
his back condition beginning on November 20, 1968 until 
December 1969.  The veteran also received regular, but less 
frequent, treatment from November 1970 to December 1971, 
December 1971 to April 1975, and March 1982 to July 1983.  An 
October 1983 letter from a private physician states that the 
pain associated with the veteran's back condition rendered 
him unable to gain employment.  In April 1991 the veteran was 
hospitalized for his back condition; April 1991 treatment 
notes reflect that he underwent a cervical disectomy and 
fusion in 1977.  The veteran was under the regular care of a 
chiropractor from 1999 to 2003.  In 2004 he was treated with 
injections of pain medication and steroids for pain caused by 
his cervical vertebrae.  

An August 2006 letter from the veteran's private physician 
states that he had been treating the veteran for a spinal 
problem since 2001.  The letter reflects that the veteran 
reported his condition became much worse during basic 
training in the military.  

In the August 2006 letter, the physician also noted the 
veteran's continuity of symptomatology and documentation of 
prior treatments and opined that it was plausible that his 
symptoms were exacerbated by service in the military.  In 
April 2008 this same physician stated that he had reviewed 
the veteran's service medical records and that it was at 
least as likely as not that the veteran's current spinal 
disability resulted from an aggravation of his back problem 
while in service.

In August 2006, a physical therapist stated that he met the 
veteran in 1970 and began treating him for a back condition.  
The therapist noted that the veteran reported a back 
condition that had been treated and showed improvement prior 
to service, but was worsened by basic training to an extent 
requiring discharge.  August 2006 statements from an Air 
Force veteran and a family friend also state that the 
veteran's condition seemed to be worsened by his time in the 
service.

Analysis

A preexisting injury of disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).

In this case the veteran had a back condition on entrance to 
service.  Since the veteran's private physician stated that 
his condition had improved after his first spinal surgery and 
prior to service, but service medical records indicate that 
the veteran presented with increasing frequency with 
complaints of pain and limited capacity for exercise, the 
Board finds that the veteran's pre-exiting back condition 
increased in severity during service.  

The post service medical records have confirmed that the 
veteran has continued to have a back condition and a 
physician has opined, after reviewing his service medical 
records, that current condition is at least as likely as not 
the result of aggravation occurring in service.  Accordingly, 
the Board finds that the veteran's back condition was 
aggravated by service and that service connection is 
warranted.


ORDER

New and material evidence has been submitted and the claim 
for service connection for a back condition is reopened.

Entitlement to service connection for a back condition is 
granted.



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


